DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lentz, M. Rigdon (US 20050265996 A1) as evidenced by Fukumoto, Yoshihiro, et al. ("Inflammatory cytokines … phenotypes in pigs" Journal of cardiovascular pharmacology, 1997). 
Regarding claim 14, Lentz discloses a method of treating cancer in a mammal (¶ [0002], enhancing an immune response … in a patient, such as a cancer patient, to promote inflammation and thereby induce remission of the cancer; ¶ [0063], Patients to be treated are those adults characterized by cancerous tumors), comprising: 
Selectively removing an amount of soluble tumor necrosis factor (TNF) receptors from blood of said mammal (¶ [0040], tumor necrosis factor alpha or beta can be used as a binding partner for sTNFR1; ¶ [0041], The antibodies described in the following clinical study were obtained by immunization of rabbits with sTNFR1, sTNFR2 or sIL2R. The antibodies will typically be reactive with both the soluble and immobilized forms of the receptor, soluble tumor necrosis factor receptor ("sTNF-R") 1 and 2 and soluble interleukin-2 receptor ("sIL-2R"); ¶ [0065] The patient is treated for a period of time sufficient to lower the levels of circulating sTNFR1, sTNFR2, and sIL2R). 
wherein said TNF receptors are removed by apheresis (¶ [0023] Although it is possible to treat whole blood to remove soluble cytokine receptor inhibitors, it can be preferable to first separate formed elements and plasma and treat the plasma; ¶ [0061] FIG. 2 … Blood is initially passed through a plasma filter 30; the plasma is passed through the column containing binding partners 32; ¶ [0071], Systemic removal of these inhibitors by means of extracorporeal apheresis; ¶ [0080] The device has been shown in clinical and laboratory studies to effectively remove sTNFR1, sTNFR2 and sIL2R from the filtered plasma); 
wherein during said apheresis said blood is exposed to particles of TNFa (¶ [0040], For example, tumor necrosis factor alpha or beta can be used as a binding partner for sTNFR1; ¶ [0049], plasma is circulated through an inert polymeric matrix, such as SEPHAROSE ™ … Other equivalent materials can be used … acrylamide and agarose particles or beads; ¶ [0055] The binding partners can be bound to matrix material such as beads for packing of the column); 
prior to being returned to said mammal (¶ [0061], and then the treated plasma is recombined with the blood cells at 34 for administration back into the patient); 
such that TNF receptors bind to said TNFa particles thereby removing said bound TNF receptors from the blood prior to its return to said mammal (¶ [0041], The antibodies will typically be reactive with both the soluble and immobilized forms of the receptor, soluble tumor necrosis factor receptor ("sTNF-R") 1 and 2; ¶ [0065] The patient is treated for a period of time sufficient to lower the levels of circulating sTNFR1, sTNFR2, and sIL2R); 
whereby TNF of said mammal can then directly target cancer cells as an effective treatment (¶ [0071] Secretion of TNF alpha and interleukine-2 that bind via specific receptors to the tumor cell and induce cell death by aptoptosis is the normal response of the immune system in its constant fight against cancer growth. However, local secretion of high levels of soluble receptors for tumor necrosis factor alpha (sTNFR1 and sTNFR2) and interleukin-2 (sIL2R) are believed to be an effective mechanism by the tumor cell to locally block the attack and destruction by the immune system. Systemic removal of these inhibitors by means of extracorporeal apheresis with the goal to reduce the local inhibitor concentrations below the tumor-protective threshold has, therefore, been considered to be a potential therapeutic measure for cancer treatment; ¶ [0077], The goal of using these columns in apheresis procedures is to remove those inhibitors from the blood that are known to protect tumor cells against destruction by the host immune system). 
Lentz discloses a method that removes sTNFR1 and sTNFR2, and thereby prevents TNF alpha from being blocked. The mammal’s TNF will then be able to target cancer cells. 
Lentz does not explicitly disclose an enabling protocol for attaching TNF-alpha to beads. Fukumoto discloses a study on the effects of cytokines on coronary arteriosclerosis-like changes and hyperconstrictive responses (p. 3/22, Abstract), comprising a step of attaching TNF-alpha to beads (p. 5/22, Preparation of cytokine beads, One gram of sepharose microbeads [CNBr-activated sepharose 4B, 45-165 μm in diameter (Pharmacia, Uppsala, Sweden), which binds to the amino residues of proteins, including cytokines] was added to 50 ml of 1 mM HCl solution and centrifuged four times at 1,200 rev/min for 5 min each time (9,10,14). The beads were then resuspended in 20 ml of NaHCO3/NaCl solution with 1 mg of cytokines (IL-1β, TNF-α, or IL-1α). The beads were allowed to bind with the cytokines at room temperature for 1 h and then at 4°C overnight … The cytokine-bound beads were finally washed and resuspended so that the final concentration of cytokine was 50 μg/ml). Fukumoto further discloses a commercial source for TNF-alpha (p. 8/22, Drugs: The following drugs and antibodies were used: 5-hydroxy-tryptamine (serotonin) …  recombinant human TNF-α and neutralizing antibody to human TNF-α (goat; Dainihon Pharmaceutical Co., Osaka, Japan)). 
Fukumoto demonstrates that all of the following were known or available before the invention was filed: (1) Sepharose beads and TNF-alpha were commercially available; (2) a technique was known for attaching TNF-alpha to beads, specifically Sepharose beads. Lentz explicitly uses this same type of bead as a substrate in an apheresis column (¶ [0008], a column containing polyclonal antibodies to selected cytokine soluble receptors which are immobilized in a column containing a material such as SEPHAROSE™; ¶ [0049] In the preferred embodiment, plasma is circulated through an inert polymeric matrix, such as SEPHAROSE™, sold by Amersham-Biosciences, Upsala, Sweden). Lentz further provides a list of required components for assembling a treatment system (¶ [0076], Therefore, the essential components for manufacturing are Sepharose … antibodies to TNF receptors and IL2 receptor … and a polycarbonate housing). Fukumoto provides further information regarding how to bind TNF-alpha to beads, which would have enabled a skilled artisan to construct Lentz’s treatment system. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lentz, M. Rigdon (US 20050265996 A1) in view of Matson; James R. (US 6736972 B1).
Regarding claim 17, Lentz does not explicitly add a chemotherapeutic agent, an immune reaction enhancing agent, an antibiotic agent or an antimicrobial agent. Matson discloses a hemofiltration method for reducing inflammatory mediator-related diseases (col. 1, lines 20-30; col. 7, lines 1-10), comprising: 
Selectively removing a substance from blood of a mammal (col. 10, lines 25-30, As shown in step 307 in FIG. 3, adsorptive device 108 is perfused by ultrafiltrate stream 111; col. 10, lines 35-40, As shown in step 407 in FIG. 4, adsorptive device 208 is perfused by ultrafiltrate stream 211; col. 14, lines 45-50, The adsorption device's chambers preferably include selective adsorbent materials having adsorptive characteristics and capacities for adsorbing during the course of any inflammatory mediator related disease or episode of SIRS/MODS/MOSF or CARS); 
wherein an agent which may be selected from the group consisting of a chemotherapeutic agent, an immune reaction enhancing agent, an antibiotic agent, and an antimicrobial agent (col. 14, lines 60-68, Pharmaceutical agents may include, but are not limited to, allopurinol, elastase inhibitors, and prostaglandin inhibitors; col. 15, lines 15-20, Biological agents may include … monoclonal antibodies or receptor antagonists such as anti-tumor necrolysis or necrosis factor, interleukin 1 receptor antagonist, and various endotoxin antibodies; col. 16, lines 15-20, therapeutic agent 730 may provide variable dose adjusted pharmaceutical agents and/or biological agents as needed by specimen or patient 700 … pharmaceutical agent developed to treat SIRS/MODS/MOSF and CARS); 
is added to said withdrawn blood prior to its return to said mammal (col. 14, lines 50-60, Upon filtering the blood, the method proceeds to step 601 where a therapeutic agent is provided to the filtered blood). 
Matson mediates a patient’s immune response with agents that regulate the patient’s immune system (col. 15, lines 30-40, The hemofiltration is used in conjunction with a therapeutic agent … excessive and destructive inflammatory activity can be abated allowing the inflammatory system of a specimen or patient to return to a more physiologic level). One would be motivated to modify Lentz by administering an immune reaction enhancing agent as taught by Matson to control the severity of a patient’s immune response since Lentz calls for provoking an immune response (¶ [0068], Lowering the concentration of these receptors induces an inflammatory response against the tumor cells. Evidence of an inflammatory response include fever, tumor specific inflammatory pain, tumor swelling and tumor necrosis). Therefore, it would have been obvious to modify Lentz with Matson’s immune reaction enhancing agent in order to regulate an immune response. 



Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lentz, M. Rigdon (US 20050265996 A1) in view of Lihme, Allan Otto Fog (US 20040140265 A1).
Regarding claim 20, Lentz lacks magnetic particles. Lihme discloses a means for extracorporeal treatment of blood (¶ [0001], [0020], [0071]), comprising: 
Selectively removing a substance from blood of a mammal, wherein said substance is removed by apheresis (¶ [0050] In the present context, the term "extracellular body fluids" describes … plasma; ¶ [0154] The invention disclosed is suitable for extracorporeal removal of specific cells, microorganisms, or particulate matters from body fluids; ¶ [0155] One application for extracorporeal specific cellular depletion (ECD) could be to remove virus infected cells from the blood); 
wherein during said apheresis said blood is exposed to particles, wherein said particles are complexed with magnetic particles so as to permit the particles to be easily withdrawn (¶ [0057] By the term "magnetically stabilised fluidised bed" is meant a stabilised fluidised bed of adsorbent magnetizable particles; ¶ [0094] Said density controlling particles can be made by ferro- or para-magnetic material. Such ferro- or para-magnetic particles can be used in combination with a magnet to ensure that no beads are entering the patient when returning the body fluid; ¶ [0145] the stabilised fluidised bed is comprised by magnetically stabilised fluidised bed wherein the adsorbent medium is specifically designed for use in a magnetically stabilised fluidised bed). 
Lihme prevents particles in a bed of adsorbent particles from entering the patient’s circulation (¶ [0094] ensure that no beads are entering the patient when returning the body fluid). One would be motivated to modify Lentz with Lihme’s magnetic particles to restrict the movement of treatment particles since Lentz calls for constructing a column of adsorbent beads and passing body fluids through the column (¶ [0049], plasma is circulated through an inert polymeric matrix, such as SEPHAROSE ™ … acrylamide and agarose particles or beads; ¶ [0055] The binding partners can be bound to matrix material such as beads for packing of the column). Therefore, it would have been obvious to modify Lentz with Lihme’s magnetic particles in order to retain adsorbent materials inside a column. 

Response to Declaration under 37 CFR 1.132 
The Declaration under 37 CFR 1.132 filed 03 October 2022 by Isaac Eliaz is not sufficient to overcome the rejection of claim 14 based upon Lentz, M. Rigdon (US 20050265996 A1) as set forth in the last Office action. 
As a preliminary matter, Examiner notes that on page 4, the date accompanying Declarant’s signature is “9-23-23.” 
Declarant asserts that TNFα does not appear to be referenced in any other aspect of the publication by Lentz — indeed, the term does not appear to be presented or discussed in any other paragraph of the publication (declaration ¶ 4). Examiner notes that Lentz refers to TNF-α or TNF-α receptors in more than ten paragraphs of the publication (¶ [0008], The system includes … a column or filter having immobilized thereon binding partners such as antibodies to sTNFR1, sTNFR2 and sIL2R, or the cytokines or portions thereof which bind to these receptors; ¶ [0020] Means containing immobilized binding partners for the soluble cytokine receptors, sTNFR1, sTNFR2, and sil-2, which can be either a column or a filter; ¶ [0040], tumor necrosis factor alpha or beta can be used as a binding partner for sTNFR1; ¶ [0041], The antibodies described in the following clinical study were obtained by immunization of rabbits with sTNFR1, sTNFR2 or sIL2R; ¶ [0047] The cytokine, such as TNF or IL-2, can be immobilized and used to remove the sTNFR and sIL-2; ¶ [0063] Patients to be treated are those adults characterized by cancerous tumors, or other diseases characterized by the overproduction and elevated levels of sTNFR1, sTNFR2 and sIL2R; ¶ [0065] The patient is treated for a period of time sufficient to lower the levels of circulating sTNFR1, sTNFR2, and sIL2R; ¶ [0072], a more specific approach is the use of immobilized antibodies to sTNFR1, sTNFR2, and sIL2R in the apheresis procedure; ¶ [0073] The purpose of this study was to assess the efficacy and safety of the new Biopheresis column to reduce circulating sTNFR1, sTNFR2, and sIL2R in the plasma of cancer patients; ¶ [0076], antibodies to TNF receptors and IL2 receptor that are sterilized by filtration (Eurogentec, Liege, Belgium); ¶ [0077], The adsorptive material in the column is constructed to specifically bind two kinds of soluble receptors to Tumor Necrosis Factor .alpha. (sTNFR1 and sTNFR2) and also to bind soluble receptors to interleukine 2 (sIL2R)). 
Declarant submits that to the best of his knowledge and information, no such information was available prior to December 8, 2011 with respect to methods generally available to obtain and express TNFα at that time (declaration ¶ 4). Examiner responds that Lentz explicitly discloses a commercial source for antibodies to TNF-α, namely TNF-α itself (¶ [0076], antibodies to TNF receptors and IL2 receptor that are sterilized by filtration (Eurogentec, Liege, Belgium)). In a second example, Fukumoto discloses a commercial source of TNF-α (p. 8/22, Drugs: recombinant human TNF-α and neutralizing antibody to human TNF-α (goat; Dainihon Pharmaceutical Co., Osaka, Japan)). 
Declarant is unaware, at this time, of any publication anywhere prior to 2012, that provided sufficient information to generally isolate, present and use TNFα moieties as binders to selectively withdraw TNF receptors from the blood of a mammal (declaration ¶ 6). Declarant reasons that without that kind of knowledge, practice of the process described in Lentz, using TNFa as a particle in an apheresis device of some type to bind TNF receptors and withdraw them from a mammal’s circulation would not have been possible or predictable (declaration ¶ 6). Examiner replies that Fukumoto describes a protocol for binding TNFα to Sepharose beads (p. 5/22, Preparation of cytokine beads, One gram of sepharose microbeads … which binds to the amino residues of proteins, including cytokines] was added to 50 ml of 1 mM HCl solution … The beads were then resuspended in 20 ml of NaHCO3/NaCl solution with 1 mg of cytokines (IL-1β, TNF-α, or IL-1α). The beads were allowed to bind with the cytokines at room temperature for 1 h and then at 4°C overnight). Fukumoto demonstrates that a procedure was known for attaching TNF-α to Sepharose beads. 

Response to Arguments
Applicant’s arguments filed 03 October 2022 regarding the rejection of claims 14-16, 18 and 19 as amended, under 35 USC § 102 and 103 over Lentz and Matson, have been fully considered but are not persuasive. Therefore, the rejections of pending claims 14 and 17 are maintained. 
After further consideration, claim 14 is rejected under 35 USC § 102 over Lentz as evidenced by Fukumoto, and new claim 20 is rejected under 35 USC § 103 over Lentz and Lihme (see above). 
Applicant asserts that while Lentz refers, in a single sentence, to "TNF alpha", it nowhere enables one of skill in the art to present TNFa particles or otherwise manipulate or use them (remarks p. 4). Examiner notes that Lentz focuses much of the disclosure on removing TNF-α via an apheresis column, and provides a list of required supplies (¶ [0076], essential components … Sepharose … antibodies to TNF receptors and IL2 receptor). Also, Fukumoto describes a protocol for attaching TNFα to Sepharose beads as discussed in the rejection of claim 14. 
Applicant contends that Lentz includes no information on how the artisan can capture or present TNFa in any format, much less one like apheresis, where the possible "leaching" of material into the bloodstream (see Lentz, 0041) must be avoided at all costs (remarks p. 5). Examiner replies that Lentz describes a technique for preparing an apheresis column of beads that express TNFα [0033] couple the inhibitor binding ligands in microscopic pits on the surface of the bead so as to allow plasma proteins to come in contact with the binding ligand (antibody or peptide); ¶ [0047] The cytokine, such as TNF or IL-2, can be immobilized and used to remove the sTNFR and sIL-2; ¶ [0049] In the preferred embodiment, plasma is circulated through an inert polymeric matrix, such as SEPHAROSE™; ¶ [0050] Standard techniques for coupling of antibodies to the gel material are used). Fukumoto provides specific reagents and a protocol for binding TNF-α to Sepharose beads (p. 5/22, Preparation of cytokine beads). 
Applicant submits that fundamentally, Lentz fails to enable one of skill in the art as of the claimed filing date of 2011 to practice the subject matter of the claims presented, and the idea of using TNFa as a binding agent for target, much less TNF receptors (remarks p. 5). Applicant expressly challenge the Examiner's reliance on Lentz, as it is not enabling for use of TNFa as a particle to bind TNF receptors in an apheresis device or process (remarks p. 5-6). Examiner cites Fukumoto as teaching a protocol for attaching TNFα to Sepharose beads, which shows that the technique was known at the time the invention was filed. Although Fukumoto uses the beads for a different purpose, Lentz and Fukumoto use identical reagents to produce TNFα-bearing beads, namely TNFα and Sepharose. 
Applicant asserts that there can be no question that Lentz is not enabling for the very specific subject matter of the rejected claims, each of which requires the use of TNFa particles to use, not as an element to be administered to the body, but as an agent to bind TNF receptors out of a patient's blood (remarks p. 6). Applicant contends that indeed, TNFa particles did not become publicly available until much later, when cells, like yeast cells, with engineered gene to express TNFa on their surface first became available (remarks p. 7). Examiner responds that Fukumoto demonstrates an example of a protocol for creating TNFa particles, namely by binding TNFa to Sepharose beads. The TNFα-bearing beads in each of Lentz’s and Fukumoto constitute TNFα particles, since they express TNFα on their surface and have the shape of discrete particles or granules.  
Applicant contends that with respect to Matson, it is enough to note that Watson does not enable the use of TNFa particles to bind TNF receptors in an apheresis process (remarks p. 8). Examiner notes that Matson is cited as teaching features of dependent claim 17, namely a step of adding a therapeutic agent to blood before returning it to a patient. Lentz and Fukumoto are cited as teaching all features of amended claim 14. 
The double patenting rejections citing Eliaz; Isaac (US 10828413 B2), Eliaz; Isaac (US 10213462 B2), Eliaz; Isaac (US 11389478 B2), Eliaz; Isaac (US 11389477 B2) and Eliaz; Isaac (US 11389476 B2) are withdrawn in view of the amendments filed 03 October 2022. None of the cited patents claims a step of exposing blood to particles of TNFα. 
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang; Tianxin et al.	US 20130131423 A1
Swarnakar, Anita  et al.	US 20050042738 A1
Kainulainen, Varpu, et al. "Suppression of syndecan-1 expression in endothelial cells by tumor necrosis factor-α." Journal of Biological Chemistry 271.31 (1996): 18759-18766.
Tchikov, V., et al. "Adhesion of immunomagnetic particles targeted to antigens and cytokine receptors on tumor cells determined by magnetophoresis." Journal of magnetism and magnetic materials 225.1-2 (2001): 285-293.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590 
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781